MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                       FILED
regarded as precedent or cited before any
                                                                       Aug 23 2019, 6:47 am
court except for the purpose of establishing
the defense of res judicata, collateral                                     CLERK
                                                                        Indiana Supreme Court
estoppel, or the law of the case.                                          Court of Appeals
                                                                             and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
P.P. (GUARDIAN)                                          Curtis T. Hill, Jr.
Roberta L. Renbarger                                     Attorney General of Indiana
Fort Wayne, Indiana                                      Monika Prekopa Talbot
                                                         Deputy Attorney General
ATTORNEY FOR APPELLANT                                   Indianapolis, Indiana
S.P. (GUARDIAN)
Timothy E. Stucky
Stucky, Lauer & Young, LLP
Fort Wayne, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of:                                        August 23, 2019
L.S. and M.S. (Minor Children)                           Court of Appeals Case No.
Children in need of Services                             19A-JC-264
and                                                      Appeal from the Allen Superior
                                                         Court
P.P. and S.P. (Guardians),
                                                         The Honorable Cynthia Amber,
Appellants-Respondents,                                  Judge Pro Tempore

        v.                                               The Honorable Sherry A. Hartzler,
                                                         Magistrate
The Indiana Department of                                Trial Court Cause No.
Child Services,                                          02D08-1710-JC-682
Appellee-Petitioner.                                     02D08-1710-JC-683



Court of Appeals of Indiana | Memorandum Decision 19A-JC-264 | August 23, 2019                  Page 1 of 17
      Robb, Judge.



                                 Case Summary and Issue
[1]   S.P. and P.P. (“Guardians”) appeal the juvenile court’s determination that the

      minor children in their care, L.S. and M.S. (“Children”), are children in need of

      services (“CHINS”). Guardians raise the sole issue of whether the Allen

      County Department of Child Services (“DCS”) presented sufficient evidence

      supporting the juvenile court’s determination. Concluding there was sufficient

      evidence to support the juvenile court’s judgment, we affirm.



                             Facts and Procedural History
[2]   C.P. and D.S. (“Parents”) are the biological parents of L.S., born November 30,

      2005, and M.S., born April 20, 2007. S.P. and her husband, P.P., began caring

      for the Children, who are the nieces of their daughter-in-law, when L.S. was

      two and one-half years old and M.S. was fifteen months old. Eventually,

      Guardians were granted joint legal custody of the Children. 1 Both of the

      Children suffer from fetal alcohol developmental issues and attention-




      1
       The exact details surrounding the events leading to Guardians obtaining custody of the Children are
      unclear.



      Court of Appeals of Indiana | Memorandum Decision 19A-JC-264 | August 23, 2019                 Page 2 of 17
      deficit/hyperactivity disorder. In addition, L.S. has been diagnosed with

      autism and reactive attachment disorder.2


[3]   Guardians first became involved with DCS in 2015 and entered into an

      informal adjustment to address the Children’s educational needs. The Children

      were enrolled in public school because DCS was involved and upon closure of

      the informal adjustment, Guardians removed the Children from school. DCS

      most recently became involved with the family in September 2017 due to

      allegations that the Children were not receiving proper schooling and the

      conditions of Guardians’ home were unsuitable and unsanitary – specifically,

      that the home was extremely dirty, contained maggots and rats, and that

      Guardians were hoarding items.


[4]   DCS investigator Sara Murriel visited the home on September 28, 2017, and

      observed the condition of the home. Boxes were piled shoulder-high in nearly

      every room of the house leaving only a single path in most rooms, making it

      difficult to maneuver through the house. The kitchen smelled of old food and

      was filled with dirty dishes, rotten food, and canned goods that had been

      expired for years. A package of chicken had been left out on the kitchen

      counter, and Murriel observed maggots crawling on the chicken. The back

      patio of the house, where the family ate most of their meals, was riddled with




      2
       Both children are missing multiple chromosomes, have sensory processing disorders, and suffer from
      behavioral and executive functioning issues.

      Court of Appeals of Indiana | Memorandum Decision 19A-JC-264 | August 23, 2019                Page 3 of 17
      “overflowing cat litter boxes” and the garage was “completely packed full of

      items[,]” preventing Murriel from entering. Transcript, Volume 1 at 11.


[5]   In addition, the family has roughly eighteen to twenty-five cats.3 The cats had

      damaged or destroyed numerous items by urinating and defecating on the items

      and a strong scent permeated the house. S.P. told Murriel they had recently

      moved into the house. At the time of the visit, S.P. also informed Murriel that

      she was homeschooling the Children. When Murriel asked S.P. for

      documentation regarding the homeschooling, S.P. was unable to provide any.

      The Children attended pre-kindergarten, kindergarten, and first and third grades

      in public school, and were homeschooled for second, fourth, and fifth grades.

      Prior to DCS’ involvement in the instant matter, Guardians utilized numerous

      community resources to address the Children’s special needs, attended

      occupational therapy, had sought medical care from roughly fifteen doctors,

      and took part in various social organizations and events.


[6]   Based on the conditions of the home, Murriel submitted a referral for

      emergency services from SCAN’s Intensive Intervention Team (“IIT”) to help

      the family declutter, organize, and clean the home. The case was transferred to

      DCS family case manager (“FCM”) Jennifer Vanstrom. In October 2017, IIT

      “cleaned the kitchen, mopped the floors, swept the floors, picked up, [threw

      away] any food that was spoiled . . ., threw away cans that didn’t look right, put




      3
        Testimony established that not all of the cats stayed inside. There is no evidence as to how many cats lived
      inside the home and how many lived outside.

      Court of Appeals of Indiana | Memorandum Decision 19A-JC-264 | August 23, 2019                    Page 4 of 17
      boxes in the basement, put any items in the certain rooms where they

      belong[ed].” Id. at 88. Following IIT’s assistance, SCAN home-based

      caseworker, Nicoma Cook, continued to assist the family in keeping the home

      sanitary and organized.


[7]   On October 17, 2017, DCS filed its petition alleging the Children were CHINS.

      Following an initial hearing, the juvenile court ordered Guardians to participate

      in services and ordered the Children’s continued placement in Guardians’

      home. Guardians were ordered to each complete a diagnostic assessment,

      enroll in home-based services, follow all recommendations, and attend and

      participate in a family team meeting within fourteen days and follow

      recommendations.


[8]   The Children began meeting with a licensed family therapist and L.S. worked

      with a therapist from the Park Center. With respect to education, DCS

      coordinated with Growing Minds to provide educational and behavioral

      support for the Children. The Children began to work with a Growing Minds

      tutor in early January 2018. The sessions initially began in Guardians’ home

      but after one or two visits, the tutor concluded the in-home environment was

      not conducive to learning as the Children were easily distracted by the

      numerous cats and clutter and unable to concentrate in the home. Therefore,




      Court of Appeals of Indiana | Memorandum Decision 19A-JC-264 | August 23, 2019   Page 5 of 17
      the tutor decided to work with the Children at the library where they worked on

      math, reading, language, and were assigned homework each night.4


[9]   During the pendency of the case, DCS filed two amended petitions and then,

      on March 8, 2018, filed its third (and final) amended petition alleging the

      Children were CHINS, as defined in Indiana Code section 31-34-1-1, that read

      in relevant part as follows:


                 Inability, Refusal or Neglect, I.C. 31-34-1-1: The child’s physical
                 or mental condition is seriously impaired or seriously endangered
                 as a result of the inability, refusal, or neglect of the child’s parent,
                 guardian, or custodian to supply the child with necessary food,
                 clothing, shelter, medical care, education, or supervision; and the
                 child needs care, treatment, or rehabilitation that the child is not
                 receiving; and is unlikely to be provided or accepted without the
                 coercive intervention of the Court.


                 For Educational neglect, See also, The Compulsory School
                 Attendance law, I.C. 20-33-2-6: A child must attend school until
                 one of the following occurs: (1) the child graduates from high
                 school; (2) the child reaches eighteen years of age; or (3) the child
                 is sixteen or seventeen years of age and is given written consent
                 to withdraw by his parents and his principal at an exit interview.
                 It is unlawful for a parent to fail, neglect or refuse to send their
                 child to school for the “full term” of School Corporation where
                 the child resides; and the child needs care, treatment, or
                 rehabilitation that the child is not receiving; and is unlikely to be




      4
          Expectations were modified due to the Children’s learning disabilities.



      Court of Appeals of Indiana | Memorandum Decision 19A-JC-264 | August 23, 2019    Page 6 of 17
                  provided or accepted without the coercive intervention of the
                  Court.


       [S.P.] Appellant’s Appendix, Volume 2 at 75-76.5 A fact-finding hearing was

       held on April 18, May 1, June 4, July 24, and September 4, 2018.


[10]   On November 30, 2018, the juvenile court entered a written order containing

       the following findings regarding its CHINS determination:


                  12. [T]he home was deplorable and cluttered consisting of
                  box[es] piled shoulder high, maggots crawling on old food, a foul
                  odor about the residence, and the outside including the front
                  porch was piled with items, trash and old food.


                  13. [DCS] attempted to allow the family to address the needs
                  of the home and [C]hildren prior to initiating these current
                  proceedings; however, even with the involvement of intensive
                  home base[d] services through a community agency, namely
                  SCAN, the home remained below standards.


                  14. [O]n the last day of these proceedings, it was evident that
                  the conditions of the home had improved; however, it was also
                  evident that whether the conditions remained improved was fluid
                  from day to day. It was through the continued provision of
                  services that the home remained in a minimally suitable
                  condition for the [C]hildren to remain place[d] with the
                  [Guardians].


                  15. [W]hen [DCS] began its investigation[, S.P.] could not
                  produce a calendar to show when she conducted educational



       5
           Identical allegations were made as to both L.S. and M.S.


       Court of Appeals of Indiana | Memorandum Decision 19A-JC-264 | August 23, 2019   Page 7 of 17
        activities. . . . [W]hen SCAN intensive homebased services were
        implemented into the home in October of 2017, [S.P.] could not
        find the educational materials when asked by homebased case
        manager Nicoma Cook.


        16. Throughout the course of these proceedings[,] . . . neither
        guardian has produced any information concerning the
        curriculum or materials being utilized in the home schooling.
        Although, [S.P.] claims that she has provided [DCS] with her
        materials, through nearly five (5) days of trial, neither guardian
        produced any tangible evidence of educational materials or even
        a curriculum.


        17. [A]lthough the [G]uardians had an area of the house
        dedicated to education, there was old and new feces from the
        families [sic] over 13-18 cats in and out of the home. . . .
        [A]lthough [S.P.] identifies computer games, movies and other
        learning games as educational activities, . . . the cats have
        destroyed some educational material by defecat[ing] and
        urinating on the items.


        ***


        21. [T]he [Children] have struggled with impulsivity and have
        engaged in risky behaviors including potential elopement with
        strangers. . . . [T]he level of the [Children’s] behavioral needs is
        overwhelming and the [G]uardians are not able to provide
        appropriate education for the [C]hildren. . . . [The family
        therapist] does not recommend a public-school setting and
        [recommends] an in home specialized educational service
        through an outside source to provide and monitor[ ] the
        [C]hildren’s education.


        ***


Court of Appeals of Indiana | Memorandum Decision 19A-JC-264 | August 23, 2019   Page 8 of 17
        24. [A]lthough the [C]hildren were making progress while
        working with Growing Minds, progress was slow due to the
        [C]hildren and the [G]uardians failing to ensure homework was
        done. . . .


        25. [W]henever the [C]hildren have come into contact with
        trained educators, they made progress; evidencing the fact that
        [they] benefit from formal educational instruction.


        26. [A]lthough [S.P.] contends a formal school setting is not
        equipped to handle the special needs of the [C]hildren, [S.P.] has
        not established what those accommodations should be and how
        she is addressing them in her home.


        27. [DCS] has provided multiple opportunities for [S.P.] to
        look into other educational opportunities for which [sic] [S.P.]
        resisted at all times relevant.


        28. [S.P.] has been opposed to the intervention of any services
        to assist in the education of the [C]hildren. This is evident from
        her lack of follow through after the 2015 program of informal
        adjustment and the fact that [S.P.] was not happy with Growing
        Minds and enrolled the [C]hildren in another educational service.


        29. [B]y the time of the last day of trial, [S.P.] was only
        permitting the [C]hildren to attend educational services two days
        a week as she does not want to utilize the financial services
        available through [DCS]. . . . [A]t the time of trial the [C]hildren
        were not able to access more than 2 days of education per week[.]


        30. [I]t is harmful to the well-being and development of these
        [C]hildren to not receive a proper and adequate education.




Court of Appeals of Indiana | Memorandum Decision 19A-JC-264 | August 23, 2019   Page 9 of 17
Appealed Order at 3-4. Based on these findings, the juvenile court concluded

the Children were CHINS:


        [The Children’s] mental conditions are seriously impaired as a
        result of the inability, refusal, and neglect of the [C]hildren’s
        parents and [G]uardians to provide them with suitable care,
        supervision, and education.


        The Court further concludes that the [C]hildren need care,
        treatment and rehabilitation that they are not receiving and are
        unlikely to be provided without the coercive intervention of the
        Court.


        . . . [Guardians] have not acted with malice. However, . . . they
        are overwhelmed and not situated and equipped to provide these
        [C]hildren with their educational needs. . . . [T]he condition of
        the home remains variable and without intervention of services,
        the home is likely to return to the previous deplorable state.


        The Court does not conclude or rule as to the manner in which
        the [Children] should be educated (i.e. in a tradition[al] setting
        vs. an untraditional setting). The Court concludes only that they
        are not being properly educated by their Guardians[.]


Id. at 5. Guardians now appeal.6 Additional facts will be supplied as necessary.



                            Discussion and Decision



6
 S.P. and P.P. initially appealed under separate cause numbers. However, per order of this court, the
appeals were consolidated. The parties have filed individual briefs.

Court of Appeals of Indiana | Memorandum Decision 19A-JC-264 | August 23, 2019                 Page 10 of 17
                                      I. Standard of Review
[11]   A CHINS proceeding is a civil action and thus, requires the State to prove by a

       preponderance of the evidence that a child is a CHINS as defined by statute. In

       re K.D., 962 N.E.2d 1249, 1253 (Ind. 2012). “Preponderance of the evidence”

       “simply means the greater weight of the evidence.” Kishpaugh v. Odegard, 17
N.E.3d 363, 373 (Ind. Ct. App. 2014) (quotation omitted). On appellate review

       of a juvenile court’s determination that a child is in need of services, we do not

       reweigh the evidence or judge the credibility of the witnesses. In re S.D., 2
N.E.3d 1283, 1286 (Ind. 2014). Rather, we consider only the evidence

       supporting the juvenile court’s decision and any reasonable inferences arising

       therefrom. Id. at 1287. Where, as here, the juvenile court enters findings of fact

       and conclusions thereon, we apply a two-tiered standard of review. In re A.M.,

       121 N.E.3d 556, 561 (Ind. Ct. App. 2019), trans. denied. We first consider

       whether the evidence supports the findings and then whether the findings

       support the judgment. Id. We will set aside the juvenile court’s findings and

       conclusions only if they are clearly erroneous and our review of the record

       leaves us firmly convinced a mistake has been made. Id.


                                   II. CHINS Determination
[12]   Guardians argue there is insufficient evidence supporting the Children’s CHINS

       adjudication. Specifically, they challenge the juvenile court’s conclusion that

       the Children are unlikely to be provided with safe and sanitary home conditions

       and proper education without coercive intervention of the court. We disagree.


       Court of Appeals of Indiana | Memorandum Decision 19A-JC-264 | August 23, 2019   Page 11 of 17
[13]   “[T]he purpose of a CHINS adjudication is to protect children, not punish

       parents.” In re N.E., 919 N.E.2d 102, 106 (Ind. 2010). Accordingly, a CHINS

       adjudication focuses on the child’s condition and status and a separate analysis

       as to each parent (or guardian) is not required at the CHINS determination

       stage. Id. at 105-06. There are three basic elements DCS must prove for a

       juvenile court to adjudicate a child a CHINS: that the child is under eighteen

       years of age; one or more of the statutory circumstances outlined in Indiana

       Code sections 31-34-1-1 through -11 exists; and the care, treatment, or

       rehabilitation required to address those circumstances is unlikely to be provided

       or accepted without the coercive intervention of the court. Id. at 105.


[14]   Here, DCS alleged that the Children were CHINS pursuant to Indiana Code

       section 31-34-1-1. To meet its burden, the State must prove that the child is

       under age eighteen,


               (1) the child’s physical or mental condition is seriously impaired
                   or seriously endangered as a result of the inability, refusal, or
                   neglect of the child’s parent, guardian, or custodian to supply
                   the child with necessary food, clothing, shelter, medical care,
                   education, or supervision; and


               (2) the child needs care, treatment, or rehabilitation that:


                   (A) the child is not receiving; and


                   (B) is unlikely to be provided or accepted without the coercive
                      intervention of the court.



       Court of Appeals of Indiana | Memorandum Decision 19A-JC-264 | August 23, 2019   Page 12 of 17
       Ind. Code § 31-34-1-1 (2005). Following the hearing, the juvenile court

       concluded the Children’s mental conditions are seriously impaired as a result of

       Guardians’ inability, refusal, and neglect to provide them with appropriate care,

       supervision, and education, and that the Children need care they are not

       receiving and are unlikely to receive without the coercive intervention of the

       court. See Appealed Order at 5.7


[15]   With respect to the home, the juvenile court concluded that its condition,

       although improved, remains variable and, without intervention, will likely

       return to its “previous deplorable state.” Id. Guardians argue that the

       condition of the home has significantly improved since DCS’ initial

       involvement and any safety concerns have been alleviated. Although the

       uncontroverted evidence demonstrates that the conditions of the home have, in

       fact, improved, additional evidence in the record also supports the juvenile

       court’s finding that the conditions remain variable.


[16]   FCM Vanstrom has been visiting the home weekly since October 2017 and her

       last visit occurred on June 1, 2018, several days before her testimony at the fact-

       finding hearing. Vanstrom testified that she had an ongoing concern about the

       condition of the home and agreed that Guardians “are overwhelmed with

       moving and meeting the needs of the kids at the same time and that’s why some

       of the house conditions aren’t always being addressed appropriately[.]” Tr.,



       7
        There is no dispute that a lack of proper education and unsanitary home conditions seriously impair the
       Children’s mental condition and is harmful.

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-264 | August 23, 2019                 Page 13 of 17
       Vol. 1 at 160. She indicated that the number of cats in the home is an issue. In

       fact, on several occasions she observed a “couple piles for [sic] feces in the room

       that was dedicated for the [Children’s] school and education room.” Id. at 138.

       She discussed the accidents with Guardians and S.P. told her that the cats have

       had accidents in other places in the home. Vanstrom also testified that she and

       Guardians had many discussions about the cats during which Guardians

       indicated their plan to find homes for the cats or take some to the shelter. To

       Vanstrom’s knowledge, Guardians did not take any steps toward finding homes

       for the cats. At that time of the hearing, the family had about twenty-five cats.


[17]   Furthermore, Vanstrom testified that the family still struggles with maintaining

       the cleanliness of the home, which causes her concern about the sanitation of

       the house. SCAN has helped and continues to help the family declutter the

       home and maintain a schedule to keep the house clean and sanitary. Another

       concern for Vanstrom was that she had to constantly remind the family to

       complete her requests and agreed they have “been hesitant at times to follow

       through with many of the things that are put in place to try to help” them. Id.

       at 155. In addition, the safety of the basement was of particular concern

       because it appeared that L.S. slept on a cot in an area of the basement

       surrounded by items that were stacked high and could easily fall on her. Based

       on the evidence in the record, there is sufficient evidence to support the juvenile

       court’s conclusion that “the condition of the home remains variable and




       Court of Appeals of Indiana | Memorandum Decision 19A-JC-264 | August 23, 2019   Page 14 of 17
       without intervention of services, the home is likely to return to the previous

       deplorable state.” Appealed Order at 5.8


[18]   The juvenile court also concluded Guardians “are overwhelmed and not

       situated and equipped to provide these [C]hildren with their educational

       needs.” Id. Jeremy Lewis, the Children’s therapist, testified that the Children

       “[a]bsolutely” have special needs. Tr. Vol. 1 at 176. When he first began

       working with them, they were “some of the most impulsive children [he had]

       ever experienced . . . . Highly oppositional and defiant, reactive[.]” Id. at 175-

       76. He opined that this behavior “would overwhelm most caregivers.” Id. at

       176. Although Guardians are open to obtaining resources, Lewis explained

       “the difficulty has been obtaining the right resources for [the Children] given

       their very specific needs.” Id. at 179 (emphasis added).


[19]   When DCS investigator Murriel first visited the family, S.P. indicated she was

       homeschooling the Children but was unable to provide any documentation or

       information on the homeschooling. S.P. testified,


               I didn’t have a per say [sic] curriculum. I just used where the
               [Children were] and where their learning disabilities were and
               where they would be able to understand what they needed.
               According to the books that I’ve read and also the teaching
               manuals that I have gotten from British Columbia, Florida and




       8
         Although Guardians point to the testimony of home-based caseworker, Nicoma Cook, that the home was
       safe and appropriate and she did not have any concerns about its condition, we must view the evidence most
       favorably to the juvenile court’s decision. See In re S.D., 2 N.E.3d at 1287.

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-264 | August 23, 2019               Page 15 of 17
               our own Health and Human Services, I also have a booklet from
               them.


       Id. at 231. FCM Vanstrom requested proof that the Children were receiving

       education to find out whether there was any type of curriculum being followed,

       a daily planner, or a consistent schedule, but she never got it. Instead, the only

       documentation she received was from Growing Minds “of what the [Children]

       were currently working [on] and initial assessments[.]” Id. at 146.


[20]   We acknowledge that Guardians have spent a lot of time researching the

       Children’s conditions and ways to address their special needs, and have sought

       out numerous educational, medical, and behavioral services. Nonetheless,

       there is ample evidence in the record to support the juvenile court’s conclusion

       that Guardians are unable to meet the Children’s educational needs without the

       coercive intervention of the court. As our supreme court has explained,


               [w]hile we acknowledge a certain implication of parental fault in
               many CHINS adjudications, the truth of the matter is that a
               CHINS adjudication is simply that – a determination that a child
               is in need of services. Standing alone, a CHINS adjudication
               does not establish culpability on the part of a particular
               parent. . . . In fact, a CHINS intervention in no way challenges
               the general competency of a parent to continue a relationship
               with the child.


       In re N.E., 919 N.E.2d at 105.


[21]   In sum, we conclude there is sufficient evidence in the record to support the

       juvenile court’s conclusion that the Children are CHINS.

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-264 | August 23, 2019   Page 16 of 17
                                               Conclusion
[22]   For the reasons set forth above, we conclude the juvenile court’s determination

       that the Children were CHINS was not clearly erroneous. Accordingly, the

       judgment of the juvenile court is affirmed.


[23]   Affirmed.


       Mathias, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JC-264 | August 23, 2019   Page 17 of 17